Citation Nr: 0427539	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for degenerative changes of the right knee status 
post medial meniscectomy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for lateral instability of the right knee.

3.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for the 
veteran's service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a November 2002 rating decision, the RO 
granted service connection for residuals of right knee 
meniscectomy with arthritis and assigned an initial 
disability rating of 10 percent disabling; and granted 
service connection for lateral instability of the right knee 
and assigned an initial disability rating of 10 percent 
disabling.  In a February 2003 rating decision, the RO, in 
relevant part, increased the initial disability rating for 
the veteran's degenerative changes of the right knee status 
post medial meniscectomy to 20 percent disabling.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  In a September 2003 rating decision, the RO 
further increased the initial disability rating for 
degenerative changes of the right knee status post medial 
meniscectomy to 40 percent disabling.  The veteran has not 
indicated that he is satisfied with this rating.  Thus, the 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  

The Board observes that the evidence of record appears to 
have reasonably raise the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Once a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  See Roberson v. 
Principi, 251 F.3d 1378 (2001).  However, because the veteran 
has another service-connected disability that is not on 
appeal, the Board does not have jurisdiction to address the 
TDIU issue.  See VAOPGCPREC 6-96 (August 16, 1996) ([t]he 
question of TDIU entitlement may be considered a component of 
an appealed increased rating claim only if the TDIU claim is 
based solely upon the disability which is the subject of the 
increased rating claim).  Accordingly, the matter concerning 
a TDIU rating under 38 C.F.R. § 4.16(a), based on all of the 
veteran's service-connected disabilities, is referred to the 
RO for appropriate action.

The issue of entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), for the veteran's service-connected right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative changes of the right knee 
status post medial meniscectomy are manifested by impairment 
that results in chronic and recurrent pain on motion, 
functional loss, and moderate overall limitation of motion of 
the knee due to pain; however; even when pain is considered, 
the veteran's degenerative changes of the right knee status 
post medial meniscectomy are not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the leg to 45 degrees on extension, or to 
otherwise result in functional loss due to limitation of 
motion that warrants the assignment of a higher evaluation.  

2.  The veteran's lateral instability of the right knee is 
productive of no more than slight impairment of that knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for degenerative changes of the right knee status 
post medial meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5258, 5261 (2003).

2.  The criteria for a disability rating in excess of 10 
percent for lateral instability of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims.  The veteran 
was provided with a copy of the November 2002 and February 
2003 rating decisions, the April 2003 Statement of the Case, 
September 2003 Supplemental Statement of the Case and 
September 2003 rating decision.  These documents provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
Furthermore, in a February 2004 letter, VA specifically 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating.  

Additionally, VA has made reasonable efforts to inform the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain on his behalf.  Specifically, 
in a September 2001 letter, VA informed the veteran that VA 
would help in obtaining relevant records, including medical 
and employment records and records from any federal agencies.  
In this regard, the letter asked the veteran to identify any 
person, agency, or company that has records pertinent to his 
claim, including medical records, so that VA could request 
those records on his behalf.  The letter also asked the 
veteran to inform VA of any additional evidence relevant to 
his claims.  Furthermore, the letter informed the veteran 
that it is his responsibility to ensure that VA receives all 
the evidence necessary to support his claims.  Thus, the 
Board finds that the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting 
and what evidence VA would obtain in order to substantiate 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the Board finds that the veteran was 
informed that he could submit any records in his possession 
pertaining to his claims.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports and assertions made by the 
veteran in support of his claims.  Furthermore, in letters 
dated June, July and August 2003, VA informed the veteran of 
the evidence already of record and evidence still 
outstanding.  The veteran has not indicated that there are 
any outstanding records relevant to this appeal.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

A September 2001 private treatment note reflects about 10 
degrees of extension lag in the right knee with varus 
deformity.

A November 2001 hospital report reflects aspiration of fluid 
from the right knee.

January to February 2002 private treatment notes reflect 
injections of Synvisc to the right knee and good flexion and 
extension.

A February 2002 VA examination report shows range of motion 
of the right knee as 25 degrees of loss of full extension 
with no loss of flexion.  There was slight swelling.  Slight 
crepitation was felt on motion.  Veteran was able to maintain 
in extension against gravity and some external force.  There 
was anterior-posterior laxity.  There was no medial-lateral 
laxity.  Patella tracked normally.  There were no areas of 
tenderness.  Additionally, the examiner observed that the 
veteran was fully ambulatory with a slight right-legged limp, 
and that the veteran did not use an external ambulatory aid 
or wear any type of arthorosis.

An October 2002 private treatment note reflects some bony 
enlargement of the right knee but with good range of motion 
generally.

A November 2002 VA treatment note reflects symmetrical 
extremities with no edema.  Peripheral pulses were palpable.  
Muscle strength was 5/5.  Flexion, extension and range of 
motion were good throughout.  Gait was steady.  Deep tendon 
reflexes were +2/2.

A December 2002 VA treatment note reflects right knee pain of 
4 to 5 on a scale from 0 to 10, where 10 pain is so intense 
no one could stand for one second, and that the veteran 
considered his pain medication to be effective.  

A December 2002 VA examination report reflects range of 
motion from 15 degrees from full extension to 115 degrees.  
There was no gross swelling.  There was slight valgus 
positioning of the knee.  There was slight anterior-posterior 
instability.  The knee itself was stiff on motion and there 
was palpable crepitation.  The knee was maintainable against 
gravity and external force in extension.  The patella tracked 
normally.  The diagnoses were postoperative open, partial 
medial meniscectomy and moderate degenerative changes 
involving the right knee redemonstrated.  In addition, the 
examiner noted that the veteran was fully ambulatory in no 
overall apparent distress with an obvious right-legged limp 
and used no external ambulatory aid.  

April 2003 private treatment records reflect treatment for 
the veteran's right knee including Synvisc injections.  The 
knee had varus deformity and bony enlargement with rather 
marked tenderness on passive range of motion.  Trace effusion 
was present.  Extension lacked about 5 to 10 degrees.

An April 2003 letter from Dr. Engel reflects that the veteran 
has severe osteoarthritis of the right knee which has limited 
range of motion and a prominent varus deformity and 
radiographically has demonstrated complete loss of cartilage, 
most notably in the medial compartment.  

A May 2003 private treatment note reflects severe arthritis 
of the right knee with about 10 degrees of extension and 
flexion to 95 to 100 degrees, with a lot of crepitus through 
range of motion.  There was moderate swelling.  Medial joint 
line was very tender.  X-rays showed complete loss of the 
medial joint space with medial subluxation and fairly 
significant involvement of the patellofemoral joint.  Pool 
exercises like walking in water were recommended.

A June 2003 VA treatment note reflects no numbness, pain or 
swelling of the extremities.  Musculoskeletal examination 
showed symmetrical findings, 5/5 muscle strength and steady 
gait.

A June 2003 letter to the veteran from Dr. Fessler reflects 
that the veteran has severe degenerative arthritis of the 
right knee.  Range of motion was from 10 degrees short of 
full extension to about 95 to 100 degrees of flexion.  There 
was severe genu varum of the right knee.  There was moderate 
swelling and much tenderness along the medial joint line.  X-
rays showed complete loss of medial joint space with medial 
subluxation and significant arthritis in the patellofemoral 
joint.  Lastly, there was a recommendation of pool exercises 
with consideration of future surgical reconstruction of the 
knee.  

A June 2003 letter from Dr. Engel reflects that the veteran 
has had intra-articular injections of cortisone and Synvisc 
to manage the chronic knee pain.  

A July 2003 private examination report reflects that the 
veteran's right knee was in a 30-degree flexion contracture 
and flexed to 100 degrees at both active and passive range of 
motion.  There was a great deal of grinding and crepitus 
beneath the patella.  There were palpable large bone spurs 
medially.  There was 15 degrees of varus deformity.  
Stability-wise, the ligament complex was intact and there was 
no sign of instability, however, the arthritic change was 
partially responsible for that loss of motion and stability.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A.  Degenerative Changes of the Right Knee Status Post Medial 
Meniscectomy

The veteran's degenerative changes of the right knee status 
post medial meniscectomy are currently evaluated as 40 
percent disabling under Diagnostic Code 5258-5261.  The Board 
notes that the veteran has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2003).  

Under Diagnostic Code 5258, a 20 percent evaluation is 
assigned for semilunar, dislocated cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
This is the only rating available under this code.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 30 degrees, 40 percent; 
and for extension limited to 45 degrees, 50 percent.

The Board notes that the veteran's disability was initially 
evaluated under Diagnostic Code 5010-5261.  The Board 
observes that this earlier evaluation was also done by 
analogy.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5010, traumatic arthritis will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. §§ 4.59, 4.71a; see also Hicks v. Brown, 8 
Vet. App. 417, 420 (1995) (citing Litchenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's degenerative changes of 
the right knee status post medial meniscectomy warrant a 
rating greater than 40 percent.  In this regard, the Board 
notes that, although his right knee disability is productive 
of chronic pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  The record shows that the 
veteran's right knee lacked from about 5 to 30 degrees of 
extension.  Resolving all reasonable doubt in favor of the 
veteran, the Board observes that this loss of leg extension 
warrants a 40 percent evaluation under Diagnostic Code 5261.  
A higher evaluation is not warranted as the veteran's 
disability is not reflective of leg extension limited to 45 
degrees.  Thus, given the range of motion findings in the 
reports of record, which are consistent with a noncompensable 
to 40 percent evaluation under Diagnostic Code 5261, a rating 
greater than 40 percent is not appropriate.  Moreover, the 
Board observes that the record shows that the veteran's 
extremities were symmetrical with palpable peripheral pulses, 
5/5 muscle strength and +2/2 deep tendon reflexes.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability, as well 
as whether an additional separate rating is warranted for 
limitation of flexion.  However, because the evidence shows 
that the veteran does not have ankylosis of the knee; and 
because the evidence is not clinically characteristic of 
right knee flexion limited to 60 degrees or less, a rating 
greater than 40 percent under Diagnostic Code 5256 and an 
additional separate rating based on limitation of right leg 
flexion are not warranted.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's degenerative changes of the right 
knee status post medial meniscectomy were more than 40 
percent disabling.  Thus "staged ratings" are inapplicable 
to this case.

B.  Lateral Instability of the Right Knee

The veteran's lateral instability of the right knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5257.

Pursuant to Diagnostic Code 5257, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  

The Board notes that a recent July 2003 private examination 
report found no sign of right knee instability.  
Additionally, the veteran indicated at a June 2003 RO hearing 
that he has some instability but not everyday, and that it 
depended on how long he has been standing and whether he has 
been able to stand upright.  Given the above, the Board finds 
that the veteran's right knee instability warrants a 10 
percent rating under Diagnostic Code 5257.  A higher 
evaluation is not warranted as the veteran's disability is 
not reflective of moderate recurrent subluxation or lateral 
instability.  

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's lateral instability of the right 
knee was more than 10 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

An initial disability rating in excess of 40 percent for 
degenerative changes of the right knee status post medial 
meniscectomy is denied.

An initial disability rating in excess of 10 percent for 
lateral instability of the right knee is denied.


REMAND

The veteran contends, in essence, that he is entitled to an 
extra-schedular rating for his service-connected right knee 
disability.  

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
right knee disability may interfere with his employment and 
earning capacity.  In this regard, the Board observes that 
the veteran testified at his June 2003 Board hearing that due 
to his nonservice-connected gastrointestinal problems the 
pain medication for his knee disability is essentially 
ineffective, leaving him in a constant state of pain.  In 
addition, the veteran stated that due to his disability he 
has only worked part-time for about 10 months in the last 2 
years.  Also, in a June 2003 letter, Dr. Engel stated that 
the veteran has limitation of his activities of regular work 
routine due to his knee symptoms.  Additionally, in a July 
2003 letter, Dr. Dubay stated that the veteran is totally 
disabled as a result of this right knee injury and arthritis.  
The Board determines that such factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) in connection with the appeal of 
an increased rating for his right knee disability.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extra-schedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary); see also VAOPGCPREC 6-96, slip op. 
at 15, 61 Fed. Reg. 66749 (1996); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), and because the veteran may be prejudiced by the 
Board considering this matter in the first instance, a remand 
is warranted in the present case.  VAOPGCPREC 6- 96, slip op. 
at 16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 
(1993) (when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) for the 
veteran's service-connected right knee 
disability, the RO should send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim for an extra-schedular rating.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the effect of his service-
connected right knee disability on his 
ability to work.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  Any indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner is 
asked to provide a specific opinion as to 
the interference with employability 
attributable to the veteran's service-
connected right knee disability alone, 
not including any impairment caused by 
his nonservice-connected disorders such 
as his gastrointenstinal problems.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's right knee disability.  

4.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) for the veteran's service-
connected right knee disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



